Case 3:21-cv-02304-TAD-KDM Document 6 Filed 08/05/21 Page 1 of 2 PageID #: 100




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION

 RACHEL LYNN MAGLIULO,                                  CIVIL ACTION NO.: 3:21-cv-02304
 MATTHEW SHEA WILLIS,
 KIRSTEN WILLIS HALL AND
 THE STATE OF LOUISIANA, BY
 AND THROUGH ATTORNEY
 GENERAL JEFF LANDRY

 VERSUS                                                 JUDGE DOUGHTY

 EDWARD VIA COLLEGE OF                                  MAGISTRATE JUDGE MCCLUSKY
 OSTEOPATHIC MEDICINE

                          MEMORANDUM IN RESPONSE TO
                      MINUTE ENTRY OF AUGUST 4, 2021 (Doc. No. 4)

        NOW INTO COURT, through undersigned counsel, come Plaintiffs, Rachel Lynn Magliulo,

 Matthew Shea Willis, Kirsten Willis Hall, and the State of Louisiana, by and through Attorney

 General Jeff Landry, who respectfully present the following in response to this Honorable Court’s

 Minute Entry of August 4, 2021 (Doc. No. 4) as follows:

    1. Does this Court has jurisdiction in the absence of a complaint?

        While Plaintiffs’ filing was submitted as a motion pursuant to Fed. R. Civ. P. 65, Plaintiffs

 will restyle and refile the pleading as a Complaint, pursuant to Fed. R. Civ. P. 3, by 3:00 p.m. today,

 August 5, 2021.

    2. Does this Court have diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)?
       Specifically, is the State of Louisiana a nominal party or a real party in interest?

        The State of Louisiana is not a real party in interest to the instant proceeding, as the State has

 only a general governmental interest in securing compliance with its laws. See Grace Ranch, LLC v.

 BP America Production Company, 989 F.3d 301, 309 (5th Cir. 2021); Louisiana v. Union Oil Co.

 of California, 458 F.3d 364 (5th Cir. 2006). However, out of an abundance of caution, the State


                                              Page 1 of 2
Case 3:21-cv-02304-TAD-KDM Document 6 Filed 08/05/21 Page 2 of 2 PageID #: 101




 of Louisiana will be removed as a party in Plaintiffs’ restyled Complaint. The State will instead

 seek to file an amicus brief in support of Plaintiffs’ restyled Complaint. Without the State as a

 party to the suit, there is no impediment to Court’s jurisdiction under 28 U.S.C. § 1332, as the

 parties are diverse and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       3. Does this Court have federal question jurisdiction under 28 U.S.C. § 1331, or are there
          substantial questions of federal law involved?

           There is no federal question involved. Thus, because this Court has diversity jurisdiction

 as described in ¶2 above, the Eerie Doctrine will apply.1

                                                     Respectfully submitted:

                                                     BREITHAUPT, DUBOS & WOLLESON, LLC
                                                     1811 Tower Drive
                                                     Monroe, Louisiana 71201
                                                     Telephone:   (318) 322-1202
                                                     Facsimile:   (318) 322-1984
                                                     Email:       michael@bdw.law
                                                     Email:       adam@bdw.law


                                                     ____/s/ Michael L. DuBos___________________
                                                     Michael L. DuBos (#23944), T.A.
                                                     Adam R. Karamanis (#39544)


                                              CERTIFICATION

           I hereby certify that a copy of the above and foregoing has been duly served upon counsel

 of record on this 5th day of August 2021 via the Court’s EM/ECF filing system.

                                       ____/S/ Michael L. DuBos_____
                                             Michael L. DuBos




 1
     See Erie R. Co. v. Tompkins, 304 U.S. 64, 78, 58 S. Ct. 817, 822, 82 L. Ed. 1188 (1938).
                                                   Page 2 of 2
